

Exhibit 10.1
 
WAIVER OF SPECIFIC COVENANT DEFAULTS
 
 
October 23 2007
 


Cavalier Homes, Inc.
Cavalier Properties, Inc.
Cavalier Home Builders, LLC
Cavalier Real Estate Co., Inc.
Quality Housing Supply, LLC
CIS Financial Services, Inc.
BRC Components, Inc.
The Home Place, LLC
Ridge Point Manufacturing, LLC
32 Wilson Blvd., Suite 100
Addison, Alabama 35540
 
Re:
Loan and Security Agreement dated as of March 31, 2000, as amended, between
First Commercial Bank, as Lender, and Cavalier Homes, Inc., Cavalier Properties,
Inc., Cavalier Home Builders, LLC, Cavalier Real Estate Co., Inc., Quality
Housing Supply, LLC, CIS Financial Services, Inc., BRC Components, Inc., The
Home Place, LLC, and Ridge Point Manufacturing, LLC, as Borrowers (the “Loan
Agreement”)

 
Ladies and Gentlemen:
 
Please be informed that First Commercial Bank (“Lender”) agrees to waive
noncompliance by the above-referenced Borrower of the Event of Default caused or
to be caused by noncompliance by Borrower with the covenant contained in Section
7.3(A)(4) of the Loan Agreement, which requires Borrower to maintain a minimum
ratio of Consolidated Cash Flow to Debt Service.  This waiver is effective for
the fiscal period ending December 31, 2007.
 
Our waiver applies only to the specific section set forth above for the point in
time specified and shall be strictly construed.  No waiver of any future or
additional noncompliance should be implied by this action, nor shall this action
waive any other financial or other covenant contained in the Loan
Agreement.  This waiver shall not act to alter or amend the current Loan
Termination Date, which is set for April 15, 2008.
 
If you have questions regarding these matters, please do not hesitate to contact
the undersigned.  Please execute below to confirm your acceptance of the terms
on which this waiver is made.
 

  Yours very truly,      
FIRST COMMERCIAL BANK
       
By:
/s/ JAMES W. BRUNSTAD
 
Title:
Senior Vice President





ACKNOWLEDGED AND AGREED TO:
   
CAVALIER HOMES, INC., a Delaware corporation
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
Vice President
       
CAVALIER PROPERTIES, INC., a Delaware corporation
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
President
       
CAVALIER HOME BUILDERS, LLC, a Delaware limited liability company
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
President
       
CAVALIER REAL ESTATE CO., INC., a Delaware corporation
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
President
       
QUALITY HOUSING SUPPLY, LLC, a Delaware limited liability company
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
Vice President
       
CIS FINANCIAL SERVICES, INC., an Alabama corporation
   
By:
/s/ HEATHER L. YORK
Print Name:
Heather L. York
Title:
Secretary
       
BRC COMPONENTS, INC., an Alabama corporation
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
Secretary
       
THE HOME PLACE, LLC, an Alabama limited liability company
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
Vice President
       
RIDGE POINTE MANUFACTURING, LLC, an Alabama limited liability company
   
By:
/s/ MICHAEL R. MURPHY
Print Name:
Michael R. Murphy
Title:
Managing Member
   
